UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:April 23, 2013 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:April 23, 2013 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release Date: April 23, 2013 13-11-TR TECK REPORTS UNAUDITED FIRST QUARTER RESULTS FOR 2013 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) reported first quarter adjusted profit of $328 million, or $0.56 per share, compared with $544 million in 2012. “I'm pleased with our performance so far this year," said Don Lindsay, President and CEO. “Sales of steelmaking coal were up 24% over the first quarter of 2012, a new record for first quarter sales, while sales volumes for copper and zinc were similar to last year despite various operational challenges. However, with continuing uncertain global economic conditions, prices for all of our major products were down compared to the first quarter of last year resulting in lower profits and cash flows.” Highlights and Significant Items — Gross profit before depreciation and amortization was $994 million in the first quarter compared with $1.2 billion in the first quarter of 2012. — Cash flow from operations, before working capital changes, was $776 million in the first quarter of 2013 compared with $1.1 billion a year ago. — Profit attributable to shareholders was $319 million and EBITDA was $902 million in the first quarter. — We achieved all-time record first quarter coal sales of 6.6 million tonnes despite relatively weak market conditions and shipping constraints due to repairs at Westshore terminals, which continued into early February. — To date we have reached agreements with our coal customers to sell 5.4 million tonnes of coal in the second quarter of 2013 at an average price of US$154 per tonne and expect total sales in the second quarter, including spot sales, to be at or above 6.0 million tonnes. — Our cash balance was $2.95 billion at March 31, 2013, after dividend payments, share repurchases, capital expenditures and investments totaling approximately $1.0 billion in the first quarter. — Our cost reduction program has exceeded our initial goals, and to date our existing operations have begun the implementation of annualized cost savings and expenditure deferrals of $275 million in 2013. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, SVP Sustainability and External Affairs Additional corporate information is available at www.teck.com — Our finance expense was down 40% from a year ago, primarily as a result of the full benefit of our debt refinancing transactions undertaken last year, which reduced our average interest rate to 4.8% from 7.5%. — The effect of the new accounting standards for waste removal costs increased profit attributable to shareholders by $53 million, or $0.09 per share, in the first quarter of 2013 compared with previous accounting standards. — On April 15 we received an Area Based Management Plan Order from the British Columbia Ministry of the Environment, providing clarity around watershed protection and mining activities in the Elk Valley. We consider this a positive step that will provide a regulatory basis to deal with effects of mining on water quality in the Elk Valley and will establish a regulatory context for permitting of future mining activity. 2 Teck Resources Limited 2013 First Quarter News Release This management’s discussion and analysis is dated as at April 22, 2013 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (Teck) and the notes thereto for the three months ended March 31, 2013 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2012. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2012, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Overview Profitability was down from the same period last year as prices for copper and steelmaking coal have declined. Coal prices were down 28% from a year ago while copper was down 5% from the same period. Substantially higher coal sales volumes in the quarter partly offset the weaker prices. These declines have reduced our revenue by approximately $440 million based on 2013 sales volumes. In order to counteract the effect of these price declines on our operating margins, beginning in the fourth quarter of 2012, we put in place a program aimed at containing and reducing our production costs at our existing operations. This program encompasses both sustainable cost reduction programs initiated by management and one-time cost saving actions. To date, we have identified sustainable annualized savings of approximately $200 million and a further $75 million of one-time savings and deferrals, which has exceeded our initial goals. The effect of these initiatives is beginning to show in our quarterly results, but the full effect is expected to be realized over the balance of the year. Our site production costs are down by approximately $100 million compared to our quarterly production costs last year, excluding the effect of labour agreements. Operating unit costs for coal have fallen significantly from the fourth quarter of 2012, while copper unit costs have reduced slightly despite significantly lower grades and production. It should also be noted that 2012 comparative figures have been adjusted to reflect a change in International Financial Reporting Standards (“IFRS”) regarding stripping costs in the production plans of a surface mine. Prior to the change, there was no standard in IFRS on this matter and we followed the standard that existed under Canadian GAAP, which limited capitalization of such costs. The change should improve conformity and comparability between mining companies subject to IFRS and places us on the same footing as our international peers, most of whom previously followed similar capitalization practices as the new standard. Our finance costs were also down 40% compared to a year ago. This was the result of lower effective interest rates resulting from our debt refinancing transactions undertaken last year and the effect of increased interest capitalization. We continue to advance our internal growth projects, however, ongoing Social and Community Impact Assessment requirements at Quebrada Blanca may further delay the start date for construction. 3 Teck Resources Limited 2013 First Quarter News Release Profit and Adjusted Profit* Adjusted profit, which excludes the effect of certain transactions described in the table below, was $328 million, or $0.56 per share, in the first quarter of 2013 compared with $544 million, or $0.93 per share, in the same period a year ago. The lower adjusted profit was primarily due to substantially lower coal prices, despite stronger sales volumes compared with the same period a year ago. In addition, the year-over-year change in pricing adjustments negatively affected our after-tax profit by $70 million, as significant positive price adjustments were recognized in 2012 as a result of rising metal prices. Profit attributable to shareholders was $319 million, or $0.55 per share, in the first quarter compared with $258 million or $0.44 per share in the same period last year. Profit last year was affected by a $329 million after-tax charge related to the refinancing of a portion of our debt. Three months ended March 31, ($ in millions) Profit attributable to shareholders as reported $ $ Add (deduct): Derivative (gains) losses (2
